         Case 1:19-cv-06386-AJN Document 73 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  7/26/2021



 BDG Gotham Residential, LLC, et al.,

                       Plaintiffs,
                                                               19-cv-6386 (AJN)
               –v–
                                                               20-cv-3199 (AJN)
 Western Waterproofing Company, Inc., et al.,
                                                                    ORDER
                       Defendants.




 Western Waterproofing Company, Inc.,

                       Plaintiff,

               –v–

 Zurich American Insurance Company, et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

       If any party intends to oppose the motion of Philadelphia Indemnity Insurance Company

and Markel Insurance Company to intervene in No. 20-cv-3199 (Dkt. No. 136), they should

inform the Court by ECF letter no later than August 6, 2021.

       SO ORDERED.


    Dated: July 26, 2021
           New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
